UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6690



JEROME A. WILLIAMS,

                                            Petitioner - Appellant,

          versus


WILLIE WELDON, Warden of Lieber Correctional
Institution; CHARLES M. CONDON, Attorney Gen-
eral of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-99-1039-3-13BC)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome A. Williams appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   Because Williams failed to seek and obtain autho-

rization to file a successive § 2254 petition under 28 U.S.C.A. §

2244 (West 1994 & Supp. 1999), the district court, adopting the

recommendation of the magistrate judge, properly dismissed the

appeal as successive. See 28 U.S.C.A. §§ 2244, 2254. Accordingly,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2